                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )8
                                                               8:18CR66
                                             )
                     Plaintiff,              )
                                             )
       vs.                                   )
                                                                 ORDER
                                             )
LUIS HARO,                                   )
                                             )
                     Defendant.              )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [29]. Counsel has a trial conflict with a previously scheduled private matter. Counsel
needs additional time to consult with his client regarding a potential trial and to consider
his options and review discovery. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [29] is granted, as follows:

       1. The jury trial, now set for November 6, 2018, is continued to February 4, 2019.
          No further continuances will be granted without a teleconference with the
          undersigned magistrate judge.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and February 4, 2019, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       DATED: October 29, 2018.

                                                  BY THE COURT:


                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge
